DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 14-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicolau (U S2016/0022125).
Regarding claim 1, Nicolau teaches: 
An image guided surgery (IGS) navigation system comprising:
(Nicolau [0076] flexible endoscope with image taking device (camera), [0078] tracking device or system of the end tip of the endoscope)
(b) a processor configured to track the camera based upon an interaction of the tracking sensor with the tracked area; (Nicolau [0079-80] computer means and associated storing means  with software able to perform the method (i.e. the tracking)) and
 (c) a display; (Nicolau, [0077] display)
 wherein the processor is further configured to:
 (i) receive a past image of a surgical site of a patient, wherein the past image is captured by the camera at a first time, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database) 
 (ii) determine a set of past image tracking data for the camera at the first time, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
(iii) add the past image and the set of past image tracking data to an image map as a past perspective, wherein the image map comprises a plurality of past perspectives of the surgical site, and each past perspective of the plurality of past perspectives comprises: (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
(A) an image of the surgical site captured from a perspective, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)and
 (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
 (iv) receive an operative image of the surgical site, wherein the operative image is captured by the camera at a second time, (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient (camera at a second time), sphincter is used to obtain translation for ICP registration)
(v) determine a set of live image tracking data for the camera at the second time, (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient and EM sensor position is recorded, sphincter is used to obtain translation for ICP registration) 
(vi) determine a matching perspective of the plurality of past perspectives based on the set of live image tracking data and the set of tracking data of the matching perspective, (Nicolau [0109-011] alignment of frames from the live surgery to recorded frames, once alignment is made, spatial correspondence between the sensor positions is computed, search for closest neighbor gives best matching image of the region from the previous procedure ) and 
(vii) display the operative image and the image of the surgical site of the matching perspective via the display.  (Nicolau [0114] two images were presenting, one frame of a lice stream and the second displaying a corresponding matching frame) 





The IGS navigation system of claim 1, wherein the processor is further configured to:
 (i) receive a subsequent operative image of the surgical site, (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient)
 (ii) determine a subsequent set of live image tracking data for the subsequent operative image,  (Nicolau [0111] a search for the closest neighbor based on the current sensor reading (live image tracking data))
(iii) redetermine the matching perspective based on the subsequent set of live image tracking data, (Nicolau [0111] the search for the closest neighbor yields the best matched images of the synchronization phase) and
 (iv) in response to receiving one or more subsequent operative images, display each subsequent operative image and the image of the surgical site of the matching perspective via the display in near real-time.   (Nicolau [0114] two images are presented, the live stream and the corresponding match frame. See also [0120] the invention works in real time) 

Regarding claim 6, Nicolau teaches: 
The IGS navigation system of claim 1, wherein the processor is further configured to simultaneously display the operative image and the image of the surgical site of the matching perspective.  (Nicolau [0114] two images were presenting, one frame of a lice stream and the second displaying a corresponding matching frame)

	

A method for providing a comparative interface during image guided (IGS)ACC6016USNP1 - 37 - navigation surgery comprising: 
(a) at a processor: (Nicolau [0079-80] computer means and associated storing means )
(i) receiving a past image of a surgical site of a patient, wherein the past image is captured by a camera of an endoscope at a first time, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)  and
 (ii) determining a set of past image tracking data for the camera at the first time based upon a tracking sensor of the endoscope; (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
 (b) adding the past image and the set of past image tracking data to an image map as a past perspective, wherein the image map comprises a plurality of past perspectives of the surgical site, and each past perspective of the plurality of past perspectives comprises (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database):
 (i) an image of the surgical site captured from a perspective, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database )and 
(ii) a set of tracking data associated with the perspective, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)	
 (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient and EM sensor position is recorded, sphincter is used to obtain translation for ICP registration) 
(d) determining a matching perspective of the plurality of past perspectives based on the set of live image tracking data and the set of tracking data of the matching perspective; (Nicolau [0109-011] alignment of frames from the live surgery to recorded frames, once alignment is made, spatial correspondence between the sensor positions is computed, search for closest neighbor gives best matching image of the region from the previous procedure ) and 
(e) displaying the operative image and the image of the surgical site of the matching perspective via a display.  (Nicolau [0114] two images were presenting, one frame of a lice stream and the second displaying a corresponding matching frame)

	Regarding claim 15, Nicolau teaches: 
The method of claim 14, further comprising: 
(a) receiving a subsequent operative image of the surgical site and determining a subsequent set of live image tracking data for the subsequent operative image; (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient. See also [0111] a search for the closest neighbor based on the current sensor reading (live image tracking data)
 (Nicolau [0111] the search for the closest neighbor yields the best matched images of the synchronization phase)  and 
(c) in response to receiving one or more subsequent operative images, displaying each subsequent operative image and the image of the surgical ACC6016USNP1 - 38 -site of the matching perspective via the display in real-time.  (Nicolau [0114] two images are presented, the live stream and the corresponding match frame. See also [0120] the invention works in real time) 

	Regarding claim 17, Nicolau teaches: 
The method of claim 14, further comprising simultaneously displaying the operative image and the image of the surgical site of the matching perspective.  (Nicolau [0114] two images were presenting, one frame of a lice stream and the second displaying a corresponding matching frame)

	Regarding claim 20, Nicolau teaches: 
A processor configured to ; (Nicolau [0079-80] computer means and associated storing means) : 
(a) receive a past image of a surgical site of a patient, wherein the past image is captured by a camera at a first time; (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
 	(b) determine a set of past image tracking data for the camera at the first time; (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
(Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
(i) an image of the surgical site captured from a perspective, (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database) and 
(ii) a set of tracking data associated with the perspective; (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
 (d) receive an operative image of the surgical site, wherein the operative image is captured by the camera at a second time; (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient (camera at a second time), sphincter is used to obtain translation for ICP registration)
(e) determine a set of live image tracking data for the camera at the second time; (Nicolau [0109] registration must be performed between a live intervention and the recorded frames, endoscope is introduced into the patient and EM sensor position is recorded, sphincter is used to obtain translation for ICP registration) 
 	(f) determine a matching perspective of the plurality of past perspectives based on the set of live image tracking data and the set of tracking data of the matching perspective; (Nicolau [0109-011] alignment of frames from the live surgery to recorded frames, once alignment is made, spatial correspondence between the sensor positions is computed, search for closest neighbor gives best matching image of the region from the previous procedure )  and
 (g) display the operative image and the image of the surgical site of the matching perspective via the display. (Nicolau [0114] two images were presenting, one frame of a lice stream and the second displaying a corresponding matching frame

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nicolau as applied to claim 1 above, and further in view of Sela (US 2017/0265943). 
Regarding claim 2, Nicolau teaches: 
The IGS navigation system of claim 1, 

wherein the tracked area comprises a magnetic field provided by a tracking field generator; (Nicolau [0101 an EM field generator is placed above the patient  and a 6 DOF EM sensor is inserted)  and 
wherein the set of past image tracking data describes a position and an orientation of the camera.  (Nicolau [0107] endoscope is guided while the EM sensor pose and corresponding image acquired from the endoscope are recorded to the database)
Nicolau fails to teach: 
wherein the processor comprises a computer positioned within a surgical suite where the IGS navigation system is usable and a remote computer positioned outside of the surgical suite;
Sela teaches: 
wherein the processor comprises a computer positioned within a surgical suite where the IGS navigation system is usable and a remote computer positioned outside of the surgical suite; (Sela [0056] equipment tower 201 contains processor 400, See also Figure 2. Further, [0098-99] processor 400 is interfaced with other external devices such as storage device 442, storage device 442 may be a remote computing device)
Before the time of filing it would have been obvious to one of ordinary skill in the art to substitute the processor of Nicolau for the distributed computer system of Sela. The inventions . 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nicolau as applied to claims 1 and 14 above, respectively,  and further in view of Kehat (US 2016/0000517). 
Regarding claim 7, Nicolau fails to teach: 
The IGS navigation system of claim 6, wherein the processor is further configured to display the image of the surgical site of the matching perspective within a panel of pre- operative images, wherein the panel of pre-operative images further comprises at least three digital scan images of the patient, and wherein each of the at least three digital scan images comprises an overlaid instrument position.  
Kehat teaches: 
The IGS navigation system of claim 6, wherein the processor is further configured to display the image of the surgical site of the matching perspective within a panel of pre- operative images, wherein the panel of pre-operative images further comprises at least three digital scan images of the patient, and wherein each of the at least three digital scan images comprises an overlaid instrument position.  (Kehat [0057-58] local view window displays a slice image located at and aligned with the sensor and overlays the slice with a graphical representation of the sensor, two or more (i.e. three) slices may be displayed on the screen)


	Regarding claim 18, the combination of Nicolau and Kehat teaches: 
	The method of claim 17, further comprising displaying the image of the surgical site of the matching perspective within a panel of pre-operative images, wherein the panel of pre- operative images further comprises at least three digital scan images of the patient, and wherein each of the at least three digital scan images comprises an overlaid instrument position.  (Kehat [0057-58] local view window displays a slice image located at and aligned with the sensor and overlays the slice with a graphical representation of the sensor, two or more (i.e. three) slices may be displayed on the screen)
	Before the time of filing it would have been obvious to add the display configuration of Kehat to the image guided surgery system of Nicolau. The inventions lie in the same field of endeavor of image guided surgery. The motivation to combine the references is to provide clinicians with correct information in a dynamic surgery. Kehat [0006]

Allowable Subject Matter
Claims 4-5, 8-13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(ii) determine an offset for each position and orientation coordinate of the best match perspective relative to the set of live image tracking at, and
 (iii) select the best match perspective as the matching perspective when ACC6016USNP1 - 35 - the offset is within a configured acceptable match threshold.  
Nicolau teaches the search for the nearest neighbor based on the current sensor position to determine the best matching reference frame. See [0111].  However, Nicolau fails to determine an offset for each position  and the comparison of this offset to a threshold. Sela and Kehat fail to remedy the deficiencies of Nicolau. 

Regarding claim 5, neither the closest known prior art nor any reasonable combination thereof teaches: 
navigation system of claim 1, wherein the processor is further configured to display an image status, wherein the image status comprises a comparison of the set of live image tracking data and the set of tracking data of the matching perspectives that indicates an offset of a live perspective of the operative image relative to the perspective of the matching perspective.  
Nicolau teaches the search for the nearest neighbor based on the current sensor position to determine the best matching reference frame. See [0111].  However, Nicolau fails to determine an offset for each position or and indication of the offset. Sela and Kehat fail to remedy the deficiencies of Nicolau. 


(i) determine that the operative image should be retained as an intervening image, (ii) add the operative image, the set of live image tracking data, and the second time to the image map as an intervening perspective, (iii) determine one or more matching intervening perspectives of the image map based on the set of live image tracking data and a set of intervening tracking data associated with each intervening perspective, and (iv) display a set of intervening images of the one or more matching intervening perspectives.  
Nicolau, Sela nor Kehat, neither alone nor in combination, teach the determination of an intervening image as claimed. 
Claims 9-11 depend from claim 8 and are therefore also objected to as being dependent upon a rejected base claim.

Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
wherein the processor is further configured to, where the matching perspective cannot be determined, display a message via the display indicating a change in perspective of the camera that would result in the matching perspective being available in the image map.  
Nicolau, Sela nor Kehat, neither alone nor in combination, teach the message displayed indicating a change would result in a matching perspective being available as claimed. 



wherein the processor is further configured to: (i) receive a second past image of the surgical site and determine a perspective associated with the second past image based upon a second set of past image tracking data, (ii) determine whether the perspective associated with the second past image is a duplicate of a perspective already within the plurality of past perspectives of the surgical site, and (iii) only add the second past image to the plurality of past perspectives where the perspective is not a duplicate.  
Nicolau, Sela nor Kehat, neither alone nor in combination, teach the determination of a duplicative match as claimed. 

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
 (ii) determining an offset for each position and orientation coordinate of the best match perspective relative to the set of live image tracking at, and (iii) selecting the best match perspective as the matching perspective when the offset is within a configured acceptable match threshold.  
Nicolau teaches the search for the nearest neighbor based on the current sensor position to determine the best matching reference frame. See [0111].  However, Nicolau fails to determine an offset for each position  and the comparison of this offset to a threshold. Sela and Kehat fail to remedy the deficiencies of Nicolau. 



where the matching perspective cannot be determined, displaying a message via the display indicating a change in perspective of the camera that would result in the matching perspective being available in the image map.  
Nicolau, Sela nor Kehat, neither alone nor in combination, teach the message displayed indicating a change would result in a matching perspective being available as claimed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666